                   UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION – DETROIT

IN THE MATTER OF:
 Joseph G. DuMouchelle, and                        Bankruptcy Case No. 19-54531
 Melinda J. Adducci,                                Honorable Phillip J. Shefferly
                        Debtors.                                        Chapter 7

 ORDER ON DEBTORS’ MOTION TO STAY MULTIPLE ADVERSARY
PROCEEDINGS AND/OR TO EXTEND THE DEADLINE FOR DEBTORS
    TO RESPOND TO MULTIPLE ADVERSARY COMPLAINTS

      THIS MATTER having come before the Court on Debtors’ October 14, 2020

Motion to Stay Multiple Adversary Proceedings and/or to Extend the Deadline for

Debtors to Respond to Multiple Adversary Complaints [Doc. No. 294] (“Motion”),

the Debtors’ having requested an expedite hearing [Doc. No. 295]; the Court having

granted [Docket No. 300] the request for an expedited hearing; creditor Thomas

Ritter having file a Response [Doc. No. 304] in opposition to the motion; the Court

having held an expedited hearing on October 22, 2020; Plaintiff THOMAS RITTER

having appeared through his counsel, Mr. Jay L. Welford; Plaintiff JOHN RAGARD

having appeared through his counsel, Mr. David Eisenberg; and the Court being

otherwise duly advised in the premises;

      NOW THEREFORE;

      For the reasons set forth on the record with respect to the denial of Debtors’

Motion, and the Court having found good cause to grant a short extension of the time

to respond to the four (4) adversary proceedings that remained the subject of

Debtors’ Motion, as articulated by Debtors’ counsel on the record;

 19-54531-pjs   Doc 307    Filed 10/26/20   Entered 10/26/20 10:50:16   Page 1 of 2
      IT IS HEREBY ORDERED as follows:

      1.     For the reason set forth on the record, Debtors’ Motion is granted in

part and denied in part, as set forth herein.

      2.     Debtors are granted an extension of time until November 5, 2020, to

respond to the Adversary Complaints filed by the following four (4) Plaintiffs:

                 i. Thomas T. Ritter, Case No. 20-04381-pjs

                ii. John Ragard, Case No. 20-04386-pjs

                iii. William Noble Rare Jewels, LP, Case No. 20-04387-pjs

                iv. J.B. International, Inc. et al., 20-04388-pjs

      3.     To the extent that the deadline for either of the Debtors to respond to

an Adversary Complaint in any of the above listed adversary proceedings is already

after November 5, 2020, the later deadline shall control.

      4.     The portion of Debtors’ Motion seeking a stay of the above listed

adversary proceedings is denied

      5.     The Court will file a copy of this Order into each Adversary Case listed

above.

      IT IS SO ORDERD.

Signed on October 26, 2020




 19-54531-pjs    Doc 307     Filed 10/26/20     Entered 10/26/20 10:50:16   Page 2 of 2
